Case: 19-20603     Document: 00515811467         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 19-20603                          April 7, 2021
                               Conference Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rudy Flores,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:16-CR-4-3


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Rudy Flores has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Flores has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20603     Document: 00515811467         Page: 2   Date Filed: 04/07/2021




                                  No. 19-20603


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.




                                       2